Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered November 3, 2005, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that his plea was not knowing, voluntary, or intelligent, and that he did not receive the effective assistance of trial counsel are unpreserved for appellate review since he did not move to withdraw his plea on these grounds at the time of sentencing (see People v Pellegrino, 60 NY2d 636 [1983]; People v Wilson, 37 AD3d 744 [2007]; People v Gutierrez, 35 AD3d 883 [2006]; People v Deale, 29 AD3d 602 [2006]). Furthermore, to the extent these issues were raised in the defendant’s pro se motion pursuant to CPL 440.10 to vacate the judgment, they are not properly before this Court as he failed to seek leave to appeal from the order denying that motion (see People v Morales, 17 AD3d 487 [2005]; People v Nicholas, 8 AD3d 300 [2004]; People v Alexis, 295 AD2d 529 [2002]).
*894Moreover, since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter imposed, and which was the minimum sentence authorized by law, he has no basis to now complain that his sentence was excessive (see People v Deale, supra; People v Catts, 26 AD3d 341 [2006]; People v Kazepis, 101 AD2d 816 [1984]). Mastro, J.P., Ritter, Skelos, Carni and McCarthy, JJ., concur.